DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-5, 10-14 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
Claim 1
None of the prior art of record discloses, alone or in combination,  a communications platform, comprising: at least one hardware processor; a database configured to store profile data for a plurality of contacts, a plurality of audience filters, and a plurality of triggered messaging processes; and at least one executable software module that, when executed by the at least one hardware processor, performs operations comprising: presenting a user interface to a user, the user interface configured to allow the user to define a plurality of supplemental events including supplemental data associated with the user's interaction with the platform or communications generated by the platform; detecting one of the plurality of supplemental events associated with the plurality of contacts, which are remote from the platform; for each of the plurality of supplemental events, when an event is detected: collecting environment data associated with the event; correlating the environment data and updated supplemental data, wherein the updated supplemental data comprises a change to the supplemental data defined by the user; configuring one triggered message process, of the plurality of  triggered messaging processes that defines a plurality of actions based on the updated  supplemental data and based on the correlation between such data and the environment data; and performing the plurality of actions defined by the configured one triggered message process.

Claim 11 and 14 
None of the prior art of record discloses , alone or in combination, the communication platform wherein a database configured to store profile data for a plurality of contacts, a plurality of audience filters, and a plurality of triggered messaging processes; and at least one executable software module that, when executed by the hardware processor, performs operations comprising: 3Application No. 17/196,878Attorney Docket No. 122569-0003CT03 presenting a user interface to a user, the user interface configured to allow the user to define a plurality of supplemental events associated with the user's interaction with the platform or communications generated by the platform; detecting one of the plurality of supplemental events associated with the plurality of contacts, which are remote from the platform; for each of the plurality of supplemental events, when an event is detected: collecting environment data associated with the event; correlating the environment data and detected supplemental data; collecting profile event data, wherein the profile event data includes one or more events altering the profile data of a contact of the plurality of contacts; correlating the profile event data with the environmental data, detected supplemental data, or both; configuring one of the plurality of triggered messaging processes that defines a plurality of actions based on the detected supplemental data and based on the correlation between such data and the environment data; and performing the plurality of actions defined by the configured triggered message process, wherein the plurality of actions is further based on one or both of: (i) the profile event data, and (ii) the correlation between the profile event data with the environment data, detected supplemental data, or both.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2457